internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si br 1-plr-115819-99 date jan legend prs feeder1 feeder2 manager trust state date1 date2 a b c d e plr-115819-99 f this responds to your representatives’ letter dated date and subsequent correspondence written on behalf of prs requesting rulings under sec_704 of the internal_revenue_code facts manager and its affiliates currently provide investment management services to three separate mutual_fund families manager plans on consolidating the operations of the three fund families using a master-feeder structure under the master-feeder structure each portfolio the feeders invests percent of its assets into a corresponding master structured as a partnership where the assets are managed in accordance with the established investment guidelines which mirror that of the feeders the master partnership then allocates the net_investment_income and realized and unrealized gains to the feeders on a daily basis the key benefit of this structure is that it allows mutual funds with the same investment objectives to pool their assets and be managed as a single portfolio thereby creating economies of scale while allowing each feeder to be marketed individually manager plans on consolidating the three fund families under master partnerships created as series of trust prs is one such master partnership it was formed on date1 as part of a new series of trust and represents that it will be treated as a partnership for federal tax purposes under sec_301_7701-2 and sec_301_7701-3 of the administration and procedure regulations in accordance with the master- feeder arrangement prs represents a segregated portfolio to be managed in accordance with its stated objective by investing in a portfolio of securities for accounting purposes prs maintains separate books records and operating results from other partnerships created as part of trust’s new series moreover prs will not have an interest in any of the other partnerships created as part of trust’s new series because currently all three fund families do not offer identical series of funds each newly created master partnership may not have funds from all three fund families as partners prs will maintain a single book and tax capital_account for each of its partners the initial balance of each partner’s book capital_account will reflect the amount of money and the fair_market_value of the property contributed to prs and the initial balance of each partner’s tax capital_account will reflect the money and adjusted tax basis of the property contributed to prs prs will revalue its investment portfolio to fair_market_value as of the close of each day prs will adjust each partner’s book capital_account to reflect the partner’s share of the net change in the value of its portfolio of plr-115819-99 securities from the close of the prior day to the close of the current day prs will use the partial netting method of making aggregate reverse sec_704 allocations prs also represents that it will be registered as an open-end management company under the act substantially_all of its property will consist of readily tradeable securities allocations of taxable_income gain loss deduction and credit will comply with the regulations promulgated under sec_704 and c it will qualify as a securities_partnership within the meaning of sec_1_704-3 of the income_tax regulations and prs’s revaluations and the corresponding allocations of tax items are not made with a view toward shifting the tax consequences of built-in_gain or loss among the partners in a manner that substantially reduces the present_value of the partner’s aggregate tax_liability prs’s partners are feeder1 and feeder2 feeder1 will contribute assets with a fair_market_value on date2 of approximately a and a built-in_gain on date2 of approximately b consisting of a gross built-in_gain of c and a gross built-in_loss of d feeder2 will contribute cash in the amount e prs anticipates that it may add new partners in the future any future partners may contribute securities with built-in_gain or loss to prs but only if the securities are consistent with prs’s stated objective any new partner must satisfy the following criteria the partner is registered under the act and qualifies as a qualified contributor the contribution is made and accepted for valid business purposes and prs will document any subsequent contribution on its tax_return prs requests rulings that its method of making reverse sec_704 allocations is reasonable under sec_1_704-3 and that it may aggregate built-in gains and losses from qualified_financial_assets contributed to it by a partner with built-in gains and losses from revaluations of qualified_financial_assets held by it for purposes of making sec_704 and reverse sec_704 allocations law and analysis sec_704 provides that income gain loss and deduction with respect to property contributed to the partnership by a partner is shared among the partners so as to take account of the variation between the basis of the property to the partnership and its fair_market_value at the time of contribution sec_1_704-3 states that the purpose of sec_704 is to prevent the shifting of tax consequences among partners with respect to pre-contribution gain_or_loss under sec_704 a partnership must allocate income gain loss and deduction with respect to property contributed by a partner to the partnership so as to take into account any variation between the adjusted tax basis of the property and its fair_market_value at the time of contribution this allocation must be made using any reasonable method that is consistent with the purpose of sec_704 plr-115819-99 sec_1_704-3 provides that the principles of sec_1_704-3 apply to allocations with respect to property for which differences between book_value and adjusted tax basis are created when a partnership revalues partnership property pursuant to sec_1_704-1 reverse sec_704 allocations a partnership that makes allocations with respect to revalued property must use a reasonable method that is consistent with the purposes of sec_704 and c sec_1_704-3 provides that an allocation method or combination of methods is not reasonable if the contribution of property or event that results in reverse sec_704 allocations and the corresponding allocation of tax items with respect to the property are made with a view to shifting the tax consequence of built-in_gain or loss among the partners in a manner that substantially reduces the present_value of the partners’ aggregate tax_liability sec_704 generally applies on a property-by-property basis sec_1_704-3 therefore in determining whether there is a disparity between adjusted tax basis and fair_market_value the built-in gains and built-in losses on items of contributed or revalued property generally cannot be aggregated sec_1_704-3 sets forth a special rule allowing certain securities partnerships to make reverse sec_704 allocations on an aggregate basis specifically sec_1_704-3 provides that for purposes of making reverse sec_704 allocations a securities_partnership may aggregate gains and losses from qualified_financial_assets using any reasonable approach that is consistent with the purpose of sec_704 once a partnership adopts an aggregate approach the partnership must apply the same aggregate approach to all of its qualified_financial_assets for all taxable years in which the partnership qualifies as a securities_partnership sec_1_704-3 defines qualified_financial_assets as any personal_property including stock that is actively_traded as defined in sec_1_1092_d_-1 defining actively_traded personal_property for purposes of the straddle rules sec_1_704-3 defines a securities_partnership as a partnership that is either a management company or an investment_partnership and that makes all of its book allocations in proportion to the partners' relative book capital accounts sec_1_704-3 and v describe two approaches to making aggregate reverse sec_704 allocations that are generally reasonable - the partial netting approach and the full netting approach sec_1_704-3 provides that to use the partial netting approach the partnership must establish appropriate accounts for each partner for the purpose of taking into account each partner’s share of the book gains and losses and determining each partner’s share of the tax gains and losses under the partial netting approach plr-115819-99 on the date of each capital_account restatement the partnership a nets its book gains and losses from qualified_financial_assets since the last capital_account restatement and allocates the net among its partners b separately aggregates all tax gains and all tax losses from qualified_financial_assets since the last capital_account restatement and c separately allocates the aggregate tax gain and aggregate tax loss to the partners in a manner that reduces the disparity between book capital_account balances and the tax capital_account balances book-tax disparities of the individual partners sec_1_704-3 only applies to reverse sec_704 allocations thus a securities_partnership using an aggregate approach must generally account for any built-in_gain or loss from contributed_property separately the preamble to sec_1_704-3 explains that the final regulations do not authorize aggregation of built-in gains and losses from contributed_property with built-in gains and losses from revaluations because this type of aggregation can lead to substantial distortions in the character and timing of income and loss recognized by contributing partners t d 1995_1_cb_120 however the preamble also recognizes that there may be instances in which the likelihood of character and timing distortions is minimal and the burden of making sec_704 allocations separate from reverse sec_704 allocations is great id consequently sec_1_704-3 authorizes the commissioner to permit by published guidance or by letter_ruling aggregation of qualified_financial_assets for purposes of making sec_704 allocations in the same manner as that described in sec_1_704-3 in this case prs’s burden of making sec_704 allocations separate from reverse sec_704 allocations is substantial feeder1 and feeder2 will contribute approximately f different assets to prs unless the commissioner permits prs to aggregate sec_704 gains and losses with reverse sec_704 gains and losses prs will have to track most of the unrealized gains and losses from revaluations on a property-by-property basis tracking most of the unrealized gains and losses from revaluations on a property-by-property basis largely nullifies the benefits of the aggregate approach for making reverse sec_704 allocations the tax characteristics of prs's partners the size of their interests in prs and the characteristics of the assets to be contributed to prs reduce the likelihood of abuse of an aggregate approach accordingly based on the facts presented and the representations made we conclude that prs may aggregate built-in gains and losses from qualified_financial_assets contributed to prs by its partners with built-in gains and losses from revaluations of qualified_financial_assets held by prs for purposes of making sec_704 and reverse sec_704 allocations in addition prs's use of the partial netting method of making sec_704 allocations is reasonable within the meaning of sec_1_704-3 except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the plr-115819-99 code specifically no opinion is expressed concerning prs’s classification as a partnership for federal tax purposes the steps taken in the consolidation of fund families into prs or the tax consequences of any partner’s contribution of assets to prs additionally this ruling applies only to the contributions to prs for which the taxpayer supplied specific information concerning the fair_market_value and the built-in_gain and loss in the contributed assets as outlined above and not to any other contributions by any current or future partner this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to prs’s two authorized representatives signed david r haglund sincerely david r haglund senior technician reviewer branch office of the assistant chief_counsel passthroughs special industries enclosures copy of this letter copy of this letter for sec_6110 purposes
